Exhibit 10.3

RESTRICTED STOCK UNIT TERMS
FOR A LEADER SHARES GRANT
UNDER THE MERCK & CO., INC. 2004 INCENTIVE STOCK PLAN

This is a summary of the terms applicable to the Restricted Stock Unit
(RSU) Award specified on this document. Different terms may apply to any prior
or future RSU Awards. They may be amended by the Compensation and Benefits
Committee of the Board of Directors as permitted by the ISP.

I. GENERAL INFORMATION

A. Restricted Period. The Restricted Period is the period during which this RSU
Award is restricted and subject to forfeiture. This RSU Award is restricted
until the third anniversary of the Grant Date.

B. Dividend Equivalents. During the Restricted Period, dividend equivalents will
be paid to you around the same time dividends, if any, are paid by the Company
on Merck Common Stock. Any payment of dividend equivalents shall be reduced to
the extent necessary for the Company to satisfy any tax or other withholding
obligations. The RSU Award does not carry voting rights with respect to Merck
common stock.

C. Distribution. Upon the expiration of the restriction, you shall be entitled
to receive a number of shares of Merck common stock equal to the number of RSUs
that have become unrestricted. Prior to distribution, you must deliver to the
Company an amount the Company determines to be sufficient to satisfy any amount
required to be withheld, including applicable taxes. The Company may, in its
sole discretion, decide to withhold from the RSU Award distribution a number of
shares to pay the amount of applicable withholding (including taxes).

II. TERMINATION OF EMPLOYMENT

If your employment with the Company is terminated, your right to this RSU Award
will be determined according to the terms in this Section II.

A. General Rule. If your employment is terminated prior to the end of the
restricted period for any reason other than those specified in the following
paragraphs, this RSU Award will be forfeited on the date your employment ends.

B. Separation. If your employment is terminated and the Company determines that
such termination resulted from the elimination of your job or the sale of your
subsidiary, division or joint venture, a pro rata portion (based on the number
of months held) of any restricted portion of this Award shall be distributed as
soon as possible after such separation date.

C. Retirement. If you retire from service with the Company prior to the first
anniversary of the Grant Date, this RSU Award will be forfeited on the last day
of employment. If you retire after the first anniversary of the Grant Date, a
pro rata portion (based on the number of months held) of any restricted portion
of this Award shall be distributed as soon as possible after such retirement.

D. Death. If you die, a pro rata portion (based on the number of months held) of
any restricted portion of this Award shall be distributed to your estate as soon
as possible after your death.

E. Misconduct. If your employment is terminated as a result of your deliberate,
willful or gross misconduct, this RSU Award, if unvested, will be forfeited
immediately upon your receipt of notice of such termination.

F. Joint Venture. Employment with a joint venture or other entity in which the
Company has a significant business or ownership interest is not considered
termination of employment for purposes of this RSU Award. Such employment must
be approved by, and contiguous with employment by, the Company, as described
more fully in the Rules and Regulations. The terms set out in paragraphs A-E
above apply to this RSU Award while you are employed by the joint venture or
other entity.

III. TRANSFERABILITY

This RSU Award is not transferable and may not be assigned or otherwise
transferred.

This RSU Award is subject to the provisions of the 2004 Incentive Stock Plan and
the Rules and Regulations thereunder established by the Compensation and
Benefits Committee of the Board of Directors of Merck & Co., Inc. You may access
the Merck Stock Option homepage at http://humres.merck.com/stockoptions, which
includes links to the Prospectus for the 2004 Incentive Stock Plan and the
Company’s Annual Report and Proxy Statement.

